 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlover Bottled Gas' Corp.andLocal 282,Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of -AmericaandWendy GilnerNew York -PropaneCorp.andLocal 282 Interna-tionalBrotherhood-of Teamsters,Chauffeurs;Warehousemen and Helpers of America-Glover Bottled Gas Corp.,Vogel's Inc.,New YorkPropane Corp.,Synergy Group,Inc:andLocal282, International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica.Cases 29-CA-9116, 29-RC-5495, 29-CA-9764, 29-RC-5493, 29-RC-5494, and 29-CA-981111 June 1985DECISION, ORDER, AND DIRECTION 'OF SECOND ELECTIONS - `BY CHAIRMAN DOTSON ANDMEMBERSHUNTERAND DENNISOn 5 August 1983 Administrative Law Judge D.Barry Morris issued the attached decision in Case-29-CA-9116.1The Respondent filed. exceptions,and a supporting brief..-On 2 December 1983 Judge Morris issued the at-tached decision in Case 29-CA-9764.2 The Re-spondent filed exceptions and a'brief. -'-On 10 September 1984 the Board remanded theabove-entitledproceedings to JudgeMorris inorder that he might further consider certain credi-bility resolutions.3The General Counsel filed, abrief on remand to the_': judge. On, 29 November-1984 Judge, Morris issued -the attached supplemen-tal decision: The Respondent filed exceptions and abrief.The Board has considered the decisions and therecords in light of the exceptions and. briefs and -hasdecided to affirm the judge's Tulings,4- finding, 5,iThis set ofcases includesCases 29-CA-9116, 29-RC-5493. 29-RC-5494,and 29-RC-5495 Case 29-RC-5493 concerns 'the -10 'September1981 electionconducted at New YorkPropaneCorp ;located in Med=ford, New York, Case 29-RC-5494 concernsthe 11 September 1981,elec.tion conducted. atNew YorkPropaneCorp,located in Farmingdale,New York, and-Case 29-RC-5495concernsthe 11 September. 1981 elec-tion conducted ai Glover BottledGas Corp ;located in'Patchogue, -New'York2This setof cases includedCases 29-CA-9764 and 29-CA-98113TheBoardnotes thatthese caseshave been consolidated for consid-erationsof economy and efficiencyand because the cases have relatedissues4Chairman Dotsonnotes that in finding,thatthe employeeinterrogaltions,'conductedby the"Respondent'sattorneys on 4 June' 1983; to-be aviolation of Sec 8(a)(1)-he^_has lookedto the totality'of 'the'-circutn=stances— including.but not limited to_ the fact.that the employees, ques,tioned knew,thatWendy Gilnerhad been interrogatedby theRespond-ent's attorneys the night of 3 June and that she had beenfired the morning of 4 JuneAnserphone, Inc v. NLRB,632 F 2d 4 (6th Cir 1980) SeealsoRetiredPersons Pharmacy v NLRB,519 F 2d 486 (2d Cir 1975)5The Respondent has exceptedto some of the judge's credibility. find-ingsThe Board's establishedpolicy is not to overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of alland conclusions6 in Cases 29-CA-9116, 29-RC-5493, 29-RC-5494, and 29-RC-5495; the judge'srulings,findings, and conclusions in Cases 29-CA-9764 and 29-CA-9811, as modified;7 ^ and thejudge's supplemental decision, and to adopt therecommended Orders.8-ORDERThe NationalLaborRelations-Board adopts therecommended Orders of the administrative lawjudge and orders that the Respondents,GloverBottledGasCorp., SynergyGroup, Inc.,NewYork PropaneCorp.,and Vogel's Inc.,Medford,Farmingdale,and Patchogue,New York,their offi-cers, agents,successors,and assigns,shall take theaction set forth in the Orders.'IT IS ORDERED that the elections conducted on10-and 11 September 1981 in Cases29-RC-5493and 29-RC-5494 be set aside and these cases -aresevered and remanded to the Regional Director forRegion 29 for the purpose of scheduling'and con-the relevant evidence convinces us thattheyare incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings6 In adopting the judge's findings that Supervisor Burke's repeatedquestioning of employees Nannery and Purchia violated Sec 8(a)(1) ofthe Act,we have applied the rationale set 'forth inRossmore House,269NLRB 1176 (1984)'--_7-Inasmuch as the Respondent's discharge of Supervisors Gilner,andBurke independently violated Sec 8(a)(1) of the Act,we find it unneces-sary to considei whether the Respondent'sconductalso violated Sec8(a)(4)SeeAmason, Inc, -269 NLRB 750 (1984); see fn 2 and cases citedtherein In reaching this decision,we do not find it necessary to rely onthe judge's citation -ofGeneral Nutrition Center,221-NLRB 850 (1975)In adopting the judge's recommendation that the elections be setasidein Cases 29-RC-5493 and 29-RC-5494, we note that two'of GloverBottled Gas Corp's 'employees credibly testified-that before the electionthey told' employees at the Medford and Farmingdale facilities that Lor-raine Lipynski and Mae Nannery were fired An employee at, the Med-ford facility credibly, testified that he knew before the election that Li-bynski and Nannery had been fired-"William'Kampe,the assistant shop steward at Glover Bottled Gas, tes-tified.Q Did youhave occasion to make any commentsto the employ- -ees at Medford about the discharges of Mae Nannery and LorraineLibynskt?A They were pretty aware of it You know, they knew when-ithappened, and they -JUDGE MORRIS How.do you know that.they were aware of, it?THE WITNESS They told me They said we understand Mae andLorraine were fired,and this and thatWe discussed itQ. [D]id-you speak to those employees at Farmingdale, 'the me-ichanicsand the. porters; about Lorraine Libynski" ,A. Yes They knew Lorraine She had worked in FarmingdalepreviouslyJUDGEMORRISWhat did you tell them9THE WITNESS I said that two girls had been discharged over atGlover for what I=all I could'see of it was because of Union activi-ty,iThus, the employees at Medford and Farmingdale had knowledge ofthe Respondent's unlawful conduct of discharging employees Mae Nan-nery and Lorraine Libynski Therefore, the Union's Objection 2, whichrelates to the allegationsof unfair labor practices in Case 29-CA-9116,will be sustained in Cases 29-RC-5493 and 29-RC-5494275 NLRB No. 96 GLOVER BOTTLED GAS CORP.ducting- a second election in each case a such timeas he deems the circumstances permit a free choicein the issue of representation.IT IS FURTHER ORDERED that Case 29-RC-5495be severed from this consolidatedcomplaint andremanded to the Regional Director; that the ballotsof the employees found herein to be valid beopened and counted by the Regional Director inaccordance with the Board's Rules and Regulationsand a revised tally of ballots issued and served onthe parties. In the event the Petitioner has receivedamajority of the valid ballots cast, the RegionalDirector shall issue the appropriate certification ofrepresentative. In the event the Petitioner has notreceived a majority of the valid ballots cast,IT IS FURTHER ORDERED that the election con-ducted on 11 September 1981 be set aside. The Re-gional Director shall conduct a new election when,in his discretion, a fair and free election can beheld.[Direction of Second Election omitted from pub-lication.]DECISIONSTATEMENT OF THE CASED. BARRY MORRIS, Administrative Law Judge. Thiscase was heard before me in New York City on "variousdates beginning June 7, 1982, and ending October 12,1982. On a charge filed on August21, 1981,1 a complaintwas issued on October 23 alleging that Glover BottledGas Corp (Respondent or GBG) violated Section8(a)(1), (3), and (4) of the National Labor Relations Act.(theAct) Respondent filed an answer denying the com-mission of the alleged unfair labor practices.On petitions filed by Local 282, International Brother-hood of Teamsters, Chauffeurs,Warehousemen. andHelpers of America (the Union) on July 23 and,24, 1981,and pursuant to Stipulations for Certification Upon Con-sent Election, elections were held on September 10 in aunit of all full-time and regular part-time truokdrivers'and yardmen of New York Propane Corp. (NYP) em-ployed at its Medford location (Case 29-RC-5493); onSeptember 11 in a unit of all full-time and regular part-timemechanics and porters of NYP employed at itsFarmingdale location (Case 29-RC-5494): and on Sep-tember 11 in a unit'of all full-time'and regular part-timeoffice clerical 'employees, of GBG- employed atitsPat-chogue location (Case 29-RC-5495).2 'On September 17 the Union filed timely objections toRespondent's conduct' affecting all three ^ electiohs. Onthe same day Respondent filed timely' objections to theconduct of the Union affecting the results of the election1p11 dates are in 1981 unless otherwise specified2 In Case 29-RC-5493 the tally was 'one for, and two against; theUnion, there was one challenged ballot, an insufficient number to affectthe results In Case 29-RC-5494 the tally was none for, and fouragainst,the Union, there were no challenged ballots In Case 29-RC-5495 thetallywas five for, and five 'against, the Union, there' were, three chal-lenged ballots, a sufficient number to affect the results659in Case 29-RC-5495.On November 10 the Regional Di-rector for Region 29 issued-hisReport on ChallengedBallots and Objections.The Regional Director orderedthat a-hearing be held on the challengesof twoballots,on the Union'sObjection 2 and on Respondent'sObjec-tions 2(in part)and 3.The cases were consolidated forthe purpose of hearing,ruling,and decision by an admin-istrative law judge.The parties were given full opportunity to participate,to produce evidence,to examine and- cross-examine wit-nesses,to argue orally,and to file -briefs.Briefswerefiled by the General Counsel and Respondent.3On the entire record of the case,including my obser-vation of the witnesses,Imake the followingFINDINGS OF FACTI.'THE BUSINESS OF RESPONDENTRespondent, a New York corporation, with its princi-pal office and place ofbusinessin Patchogue, New York,is engaged in the sale and distribution of propane gas andrelated products. During the 12 months preceding the is-suance of the complaint, Respondent purchased goodsand materials valued in excess of $50,000 from supplierslocated outside New York State. Respondent admits thatit is engaged in commerce within the meaning of Section2(6) and (7) of the Act, and I so find.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III.THE ISSUESThe issues in this proceeding are: (1) whether' SynergyGroup, Inc., GBG, NYP,, and Vogel's Inc. constitute asingle integrated business enterprise and a single employ-erwithin the meaning of the Act; (2) whether GBGissued disciplinarywarnings,refused increases in pay,promised benefits, and :terminated several employees inviolation of the Act; (3) whether a GBG supervisor. in-terrogated employees ' concerning their union activities;(4)whether GBG directed one of its employees to sur-veil union meetings;(5)whether the Union solicited thesupport of supervisory personnel; (6) whether the Unionintimidated, employees. with threats of physical violence;(7)whether counsel for the Boardengaged inprosecuto-rialmisconduct; and (8) whether GBG employees wereunlawfully interrogated by. counsel for, Respondent.A. Single Employer'Vogel's, Inc., a New York corporation, with-its princi-pal office and place ofbusinessat 175 Price Parkway,Farmingdale,New York,'is engaged'in the sales,servic-ing, and leasing, of- forklifts and other material-handlingequipment. NYP, a New York corporation, with its prin-cipal office and;place'of business also at 175 Price Park-way, Farmingdale, is engaged in the wholesale and retailThe'General Counsel's brief was limited to the issueof prosecutorialmisconduct 660DECISIONSOF NATIONALLABOR RELATIONS BOARDfuel conversion of motor' vehicles and sells propane gasto both wholesalers and residential customers. SynergyGroup, Inc., a New York corporation, with its principaloffice and place of business also located at 175 PriceParkway, Farmingdale, is the parent corporation ofGBG,.NYP, and Vogel's.Daniel Shientag, the general counsel of the parent andits subsidiaries, testified concerning the officers and di-rectors of the various corporations.With respect to Syn-ergy Group, Inc., Sherman C. Vogel is president; RobertG. Hoffman is executive vice president; Jeffrey K. Vogeland Jonathan M. Vogel are vice presidents; and StevenA. Vogel is vice' president and secretary. The membersof the board of directors are Sherman, Steven, Jeffrey,Jonathan, and Jeanette Vogel. The officers of GBG areJohn P. Russell, president; Robert Hoffman, vice presi-dent; Jeffrey, Steven, and Jonathan Vogel, vice presi-dents; Joel Garey,, vice president; and Sherman Vogel,secretary.The officers of NYP are John Russell, president; Jona-than, Jeffrey and Steven Vogel, vice presidents; RobertHoffman, vice president; Sherman Vogel; secretary; -andJoelGarey, assistant secretary. The boards of 'directorsof both GBG and NYP consist of Sherman, Steven, Jon-athan, and Jeffrey Vogel. The officers of Vogel's' Inc.are Sherman Vogel, president; Steven, Jeffrey, and Jona-than Vogel, vice presidents; Robert Hoffman, executivevicepresident;JeanetteVogel, secretary; and JoelGarey, assistant secretary. _ Vogel's board of directorsconsist' of 'Sherman, Steven, Jonathan, Jeffrey, and Jea-netteVogel.The outstanding stock of the- parent-isowned by the five Vogels.DianeGeller administers the medical plan for theparent and all of its subsidaries. Garey testified thatGeller is also corporate 'administrator for GBG, NYP,and Vogel's. She is involved in.the `hiring and firing ofthat he is involved in the management of the parent,GBG a,iid NYP, and that Russell is in charge of oper-ationsat ;all- the locations. In addition, Joseph Brumell,corporate controller,was responsible for the financialmanager, handled corporate collections for GBG, NYP,.and Vogel's.I.-Ralph Kendrick, a GBG employee and shop stewardfor the 'drivers, credibly testified that "problems likepeople getting discharged, problems with money :. .people not being paid raises on time" were - brought toRussell and Steven Vogel. In addition, contract negotia-tionswere held with Sherman and Steven Vogel,,Rus-sell,Geller, and Shientag.Kendrick further 'testified,which testimony was supported by documentary evi-dence, that as a GBG employee he made deliveries for,and,did service and repairs on, NYP accounts. He fur-ther credibly testified that since, September 1979 GBG'strucks were filled at NYP's premises and that occasional-lyGBG, drivers. use,NYP, trucks and vice versa. ;Ken-drick also credibly testified that GBG; employees, do,-°t99percent of the service work" for NYP customers and onoccasion he has performed repairs for Vogel's. In addi-tion,Wendy Gilner, another GBG employee, crediblytestified that she released gas tickets for both GBG andNYP and that she received telephone calls from custom-ers of both subsidiaries.-The Board has held that, in determining whether sev-eral corporations constitute a single employer, it is neces-sary to examine four criteria. interrelation of operations,common management, common ownership, or financialcontrol, and centralized control of labor relations.SouleGlass & Glazing Co.,246 NLRB 792, 794 (1979), enf.granted in part and denied in part on other grounds 652F.2d 1055 (1st Cir. 1981). Applying these criteria, it isclear that Synergy Group, Inc. together with its above-named subsidiaries constitutes a single employer.With respect to common ownership or financial con-trol, each subsidiary is owned by Synergy, which in turnisowned by the five Vogels. As to common manage-ment, the officers and directors of the parent and each ofthe subsidiaries are substantially identicalConcerningcentralized control of labor relations, grievances werebrought to.the attention of Russell and Steven Vogel.Contract negotiationswere held with Sherman andSteven Vogel, Russell, Geller; and Shientag These indi-viduals were involved in the management of the parentand each of the subsidiaries. Geller, the corporate admin-istrator for the parent and the subsidiaries, was involvedin the hiring and firing of employees. With respect to theinterrelation of operations, credit' management was donecentrally and health and medical programs were adminis-tered centrally. Employees of one subsidiary serviced ac-counts,made deliveries and_repairs for customers of an-other subsidiary. Since 1979 GBG trucks were filled atthe premises of NYP.Accordingly, based on the above, I find that SynergyGroup,'Inc.; GBG, NYP, and Vogel's, Inc. constitute asingle employer within the meaning of the Act.B. LibynskiLorraine Libynski was hired by GBG in February1980. ' A month later she was transferred to work atVogel's in Farmingdale. During the spring of that yearorganizing on behalf of Teamsters' Local 707 began atVogel's and Libynski was involved in that organizing InJuly, - Libynskiwas transferred back to GBG and onAugust, 1, 1980,. she was discharged. In that connection acharge was -filed and a complaint was issued alleging thatthe discharge violated Section 8(1) and (3). of the Act.That matter was settled on April 27, 1981.InNovember 1980 Libynski received a. phone :callfrom Brumell,, corporate controller, who offered her a-position at GBG,. which she accepted. Libynski, testifiedthat Bru mell told her that she ,would receive a ;raise inFebruary _1981, the anniversary of, when she was first.employed., Libynski testified that in January 1981 sheasked Gene Heyum; the GBG office manager, about theraise and he stated that "he didn't know of any such a'raise, but he would look into ,it." She further testifiedthat she asked Garey about the, raise, but "he didn't wantto -discuss my raise at all, he didn't want to be botheredwith it " She further testified that in February she spoketo Brumell about the raise and 'he told me he wouldlook into it and they kind.of just all laughed at me." GLOVER BOTTLED GAS CORPOn February 21 'Libynski received two written warn-ings.One related to taking extra time for lunch afterpunching the timecard and the second warning related tounauthorized personal phone calls.InMay, Garey asked Libynski if she would be willingto accept the position of telephone operator, which posi-tion she accepted in June. Libynski credibly testified thatwhen Garey offer her the position he told her that "hefelt I had a good rapport with the customers, and that Ihandled myself well on the phones on Saturdays, thatSteven Vogel liked when I did the operator's job." Soonafter Libynski became the operator, the telephone systemwas changed and for several weeks there was a gooddeal of confusion concerning the use of the new system.Libynski credibly testified that she was never reprimand-ed by management in regard to her performance as tele-phone operator.During. the last week of June a fellow employee, MaeNannery, approached Libynski and "wanted to know alittle background about a union, starting a union, becauseshe knew that I had been involved with the union inFarmingdale." On July 6 Libynski signed an authorizedcard on behalf of Local 282,-after which Libynski spoketo several other employees expressing her sentiments infavor of the Union.On July 24, Libynski received the check in satisfactionof the settlement agreement entered into in April. Sever-aldays later, on July, 27, Libynski was called intoHeyum's office, at which time Heyum told her that shewas fired. She asked him why, and he replied "it was fornot using the.telephone system to its fullest potential andfor incorrectly punching, my timecard " When she askedhim to explain his action, he replied, "That's all I can tellyou."A memorandum written by Garey, dated July 20,states that Libynski's transfer to switchboard receptionist"has been a disaster." The memo mentions that Gareydiscussed with Libynski "her sloppy appearance and re-moving bobby pins from her hair during Companytime." The memo continues, "I also spoke to her -aboutpunching in in the morning and then going out for coffeeand cake on Company time." Finally, the memo states,"if this behavior continues, I'll have to terminate her."When asked specifically for the grounds of Libynski'sdischarge, Garey testified, "Lorraine Libynski was termi-nated because of failing to punch out . . upon leavingthe building, unacceptable behavior at the switchboardand her inability to perform properly "Garey testified that there were continuing complaintsgoing back to November '1980 concerning Libynski's un-authorized use of the phone, body odor, and unkemptappearance. He -conceded, however, tliat just prior to herdischarge her personal appearance had improved. Simi-larly,William Sheridan; assistant' to ;Garey -and GBGofficemanager,' testified that'Libynski was 'a "terrible"employee from sometime "before" April 1981.1Elizabeth Turchia credibly' testified that'Ray Bianco, aGBG manager, spoke to her in August 1981 at whichtime he referred to Libynski as an "instigator" and "trou-blemaker " Similarly,Wendy -Gilner .'credibly testifiedthatGarey told her "Lorraine Libynski., was fired' be-661cause of union action he knew that was taking place inthe corporation."-1.Failure to grant raise and disciplinary warningsWith respect to the allegation that in February 1981Respondent failed to grant Libynskia raiseto which shehad previously been promised, the General Counsel hasnot sustained his burden of proving a violation. In thefirst place, I do not believe that the General Counsel hassustained his burden of showing that Libynski had beenpromiseda raise.Nevertheless, even if such a promisehad been made it has not been shown that the failure togive-the raise in February was due to union activities.Libynski's union activitieswith respect to Local 282began in June 1981. While Libynski had been involved inorganizing activity for Local 707 in the summer of 1980,no connection has been made between that activity andthe alleged failure togrant a raisein February 1981. Ac-cordingly, such allegation is dismissed. Similarly, thecomplaintallegesthat the two disciplinary warningsgiven in February were because of Libynski's union ac-tivities.Again, no such showing has been made. Accord-ingly, the allegationisdismissed.2.DischargeWith respect to theallegationthat Libynskiwas dis-charged in July 1981 because of her union activities, Ifind that the General Counsel has sustained his burden ofproof.Libynski signed an authorization card on July 6and thereafter spoke to several employees in favor of theUnion.While Respondent has advanced several defensesfor the discharge, I find thesereasonsto be pretextual.Thus, Garey complained about Libynski's personal Ap-pearance, yet he conceded that her appearance improved-after she became telephone operator. Similarly, Gareytestified that the complaints concerning Libynski's ap-pearance and performance went back as far as November1980, yet she was not discharged until July 1981, soonafter thebeginningof her activities on behalf of Local282. In thesame veinSheridan testified that Libynskiwas a "terrible" employee as far back as early 1981, yetshe was not discharged until July. Finally, Purchia credi-bly testified that a member of management referred toLibynskiasan"instigator"and "troublemaker" andGilner credibly testified that Garey told her that Li-bynski was fired because of herunionactivitiesAccord-ingly, I find that Libynski was discharged for her unionactivities on behalf of Local 282, in violation of the ActC. Nannery-1.Denial of wage increaseMae Nannery began her employment with Respondent-'onAugust 3, 1979. She testified that in May 1981 sheasked Garey for a raise, to which he replied, "Let me seewhat I- can do for you." During the last week of June,Garey requested that Nannery work on July 4. She ex-plained to him that she had a family gathering plannedand, accordingly, she refused to work. He told her that if.she did not work there would be "no pay raises." Shefurther testified: 662DECISIONSOF NATIONALLABOR RELATIONS BOARDAnd then after the 4th of July weekend, he came inlike around the 15th or 16th he came in and he said,Ihad the raises right on Sherman's desk and it wasallapproved and everything, but I'm calling himright now and telling him to tear it all up, you can'twork July 4th and do a favor for me, he says, don'tyou ever ask me for another thing.Garey corroborated Nannery's testimony. He testifiedthat in June he recommended a' raise for Nannery: Hefurther testified that GBG wasplanning asale on'July 4and he required that Nannery work that day. After shefailed to report for work on July 4 he testified that "I satdown right at my desk and I wrote this memorandum torecall the wage increase I had recommended her for "Dolores Burke, Nannery's supervisor, credibly testifiedthatGarey "was angry because she didn't work, July 4,she didn't cooperate, and he said, if she doesn't cooper-ate with me, I'm not cooperating with her, she's just notgetting any raise."Ifind that the General Counsel hasnot sustained hisburden of showing that the denial of Nannery'sraise inJuly 1981 was due to her union activity. I find thatGarey decided to retract the raise when Nannery did.notreport for work. on July 4 and that the reason the raisewas retracted was because she did not report for work.Accordingly, the allegation of the complaint is dismissed.2.DischargeAfter the July 4 episode, Nannery decided' to talk toKendrick to- obtain union authorization cards. She ob-tained the cards and began distributing -them around July6..Trypaulik,Rhodus, and Purchia each testified thatthey received authorization cards from Nannery on July6.On July 16 Garey called Nannery into his office andsaid, "What's going on, you girls up to something. Everytime I come in you're whispering something." About thesame time, Burke asked Nannery, "Well, are your girlsgoing union or not?"During the latter part of July Nannery inquired ofBurke as to the number of floating holidays she was enti-tled to. Burke told Nannery to call Pat, who was thehead of the payroll department in Farmingdale Nannerycalled Pat and was told that she was entitled to fourfloating holidays. Nannery had been under the impres-sion she was entitled to six- floating holidays and wassomewhat upset over the conversation. Some of the em-ployees- overheard Nannery's conversation with Pat..,On July 27 Nannery went to, a local 7-Eleven foodstore to pick up .provisions for lunch without punchingout., She credibly-testified that Burke, her supervisor, hadapproved , this.This testimony was corroborated byBurke. On July 18 Garey advised Nannery that she wasbeing terminated because she failed to punch out the daybefore and because she called the Farmingdale office toinquire concerning her floating holidays.-Burke, -who appeared to me to be a particularly, credi-ble witness, testified that she realized, around the end ofJune and the beginning of July, that Nannery and someof the, employees were going to organize. She crediblytestified that she had a conversation with Sheridan, theoffice manager,atwhich time she told him,"I think thegirls are unionizing,in fact,I'm almost sure they are."Sheridan suggested to Burke that she call Garey to givehim the information. Burke credibly testified that duringthe first week of July she called Garey at home and toldhim, "Ithink thegirlsare unionizing."Garey askedBurke which girls were unionizing,to which she replied,Nannery, Libynski, and Trypaulik. Burke further credi-bly testified that during the second week of July she toldGarey, "The girls are really giving me a hard time, Idon't know-what's going on. He said to me, don't worryabout it,they're getting terminated anyway."On July 28 Garey wrote a memorandum, in which hestated.Therefore I told Mae I was terminating her becauseof her poor attitude, failure to stop leaving thepremiseswithoutpunching out despite severalwarnings,and spreading false rumors to disturb theother employees.-When asked what were the events that led to Nannery'sdischarge, Garey testified, as follows:Badmouthing the company.. .getting into tempertantrums,failing to punch out when leaving thecompany premises or not having the approval of asupervisor,spreading lies and rumors to other em-ployees in her attempt [to]incite and aggravatethem.Sheridan testified that from the. end' of 1980 Nanneryhad been"generally uncooperative,not willing to extendherself in any way,at times a troublesome'employee."He further testified that Nannery was "always a terribleemployee "As noted earlier, Purchia credibly testified that Biancoreferred to both Nannery and Libynski as "instigators."Also, Gilner credibly testified that Garey told her, "MaeNannery had been discharged because of her 'unionaction in the company.".Ifind that the General Counsel has sustained hisburden and that Nannery was discharged because of herunion activities.The reasons given by Respondent forher discharge were clearly pretextual.With respect toher obtaining provisions at the 7-Eleven without punch-ing -out,-both Nannery and her supervisor,Burke,,testi-fted that Burke gave Nannery permission to do so.. As, tospreading false rumors concerning the floating holidays,Burke told Nannery to call Pat in Farmingdale to findout how many floating holidays she'was entitled to. Pattold Nannery that she was entitled to, 4, days. In this con-nection Trypaulik credibly testified-,,._having with'-the main office about holidays;' Wewere under the impression ihat, we had. six holidaysand' she was being told that 'we- had only four. Sowhen she finished the conversation on the phone, Ihad asked her, because I had overheard her, howmany holidays it- was, whether, it. was four. Pr six,and she had told me that they were saying four. GLOVER BOTTLED GAS CORPTrypaulik testified thatNannery spoke in a "normalvoice" when she spoke about the floating holidays.'Nannery was the prime organizer among the clericalemployees. During the second week of July Garey toldBurke, concerning Nannery and others, "Don't worry,they're-getting terminated." This is in line with Garey'sstatement to Gilner after the termination that Nannerywas terminated because of her union activities. It is clear,therefore, and I so find, that Nannery was discharged be-cause of her union activities, in violation of the Act.D. Burke1.Supervisory statusDolores Burke started working for Glover BottledGas Service in January 1978 and was transferred toGBG in June 1979. In February 1980 she became GBG'soffice manager. Counsel- for Respondent stipulated thatBurke was supervisor, within the meaning of the Act, inher position as office manager.Burke credibly testified that in February 1981 Gareyapproached her and told her that a new sales departmentwas opening andofferedher the position of sales manag-er.Burke accepted the positionas salesmanager, super-vising two employees, Nannery and Purchia. Burke cre-dibly testified that she'retained the same authority in herposition as she had had as office manager. She remainedon a straightsalary, did not punch a timeclock, and tookan hour for lunch. In addition, when employees request-ed time off, such requests were brought to Burke. Burkerecommended the rehiring of Purchia and assigned workto the employees under her supervision.Nannery corroborated Burke's testimony. She testifiedthat, in March, Garet' told her that Burke was her imme-diate supervisor. Burke assigned her work and approveddays off. Gilner also credibly testified that Burke as-signed work to Nannery 'and Purchia. Similarly, Trypau-lik credibly testified that Burke assigned work and Pur-chia credibly testified that she was recommended byBurke to be rehired; that Burke was, her supervisor andassignedwork; and that she asked Burke for time off. Inaddition, the record contains memoranda showing thaton' August 1 and 25 Denise Dempsey requested days offfromBurke.Finally, theExcelsiorlistprovided by Re-spondent did not include Burke's name, another indica-tion that she was considered a supervisor.Accordingly, it,is clear from the above, and I so find,that during the summer of 1981 Burke was a supervisor,within the meaning of the Act.2. Interrogation by BurkeNannery credibly testified that about July 16 Burkeasked her, "Are you girlsdoing-union or not?" Similarly,Purchia credibly testified, that, during July, Burke "camein and satdown next to e and she said, are you joiningthe, union?"'This` testirimony"'w'as` not controverted.Indeed, Burke 'corrobo'rated ^ the testimony' and testifiedthat sh6, -told Nay:You're really going to do it, right, you're reallygoing' to unionize. `She said, what are- you talkingabout'I said,I can see it, you're really going to do663something. She said, no I'm not, I don't know whatyou're talking about. I said you're going to union-ize.It is clear, and I' so find, that Burke asked Nanneryand Purchia whether they were going to unionize. Inas-much as Burke was a supervisor, within the meaning ofthe Act, this constitutes unlawful interrogation.3.Demotion of BurkeParagraph 21 of the amended complaint alleges that inSeptember 1981 Respondent changed the position ofBurke from a supervisory position to that of a regularemployee, in violation of the Act.Burke credibly testified that on September 17:Joel Garey called me into the office, Gene Heyum'soffice, and he told me that Diane Geller just re-ceived a letter from the Labor Board stating thatMay Nannery was pressing charges because I wasfully aware of the unionizing and because I was-management she was pressing charges, that theyknew about her unionizing before she got fired. JoelGarey then told me I want you to tell the LaborBoard that you thought they were kidding and thatyou are not management.Burke testified that after September the employees didnot bring -her time off requests and did not bring herwork-related problems. However, she also testified thatno one ever told her that she no longer had the authorityover the employees. Burke testified that she remained onsalary, did not begin punching a timeclock, and retaineda longer'lunch period than nonsupervisory employees.Based on the above, I believe that the General Coun-sel has not sustained his burden of showing that in Sep-tember Burke's position changed from a supervisory- po-sition to that of a regular employee Respondent's regu-laremployees punched timeclocks, were paid on anhourly basis, and were entitled to only 30 minutes forlunch. Burke's benefits in this regard were not dimin-ished. Accordingly, the allegation is dismissed.E. Trypaulik1: Supervisory statusMary, Trypaulik began her employment with GBG onAugust 1, 1979: She worked in the collection depart-ment, handling the larger commercial accounts. On May15, 1981, Joe Avalone, manager of the collection depart-ment, resigned and was not replaced.4 Inasmuch as Try-paulik was the senior employee in the department, otheremployees began coming to her with their problems.,Trypaulik testified that during July 1981:Joel Garey had come to me and asked and said hewanted me to continue doing the same job I wasdoing, but he also wanted me to be the head of thecollection department. But I told him that I already4Resignation letter-of Joseph Avalone dated May 15, 1981, submittedas a posthearing exhibit, is admitted into evidence as G C Exh 51 664DECISIONSOF NATIONALLABOR RELATIONS BOARDdo that already, and he said, no, that he wanted meto be the head, to be the supervisor there. And Itold him that I really did not want it, the position. Ididn't like titles. I don't like titles. I didn't feel itwas necessary and I didn't feel I was a supervisor. Itold him that I wouldn't refuse to help thegirls asI've always done, but I just-I didn't want that po-.sition.- -.I-After that conversation, Garey called the two otheremployees in the collection department, Mary Rhodusand Nadia Noto;'into his office. Trypaulik testified:Joel told thegirlsfrom then on that they were togo to me for anyquestionsor problems, and then hesaid I was their supervisor. And I told him, I said"wait a minute;I told you, I have notitle and I'mnot asupervisor."Trypaulik testified that nothing changed with regardto her work duties after the conversation with GareyShe testified that she did not hire, fire, or discipline em-ployees, did not approve time off, and did not assignwork.Trypaulik further testified that in the beginning of Sep-tember, before the election, she was invited by Garey toattend a meeting.She testified:When I walked in, I noticed -itwas all managementand I told them thiswas a management meeting andI really didn't want to stay, becauseI am not man-agement.And he said, "we feel you are." And Billwas there and I lookedacrossand Isaid to Bill, Isaid,"I don't know why you keep pushing that I'mmanagement.You were there at themeeting when Itold Joe that I had no titleand I was not manage-ment and I refused it." At'that point, Joel told me Iwas excused from themeetingSo I left the room.Trypaulik testified that she was not asked to attendany othermanagement meetings.She further testifiedthat, she punches a timeclock and that she, is allotted ahalf-hour for lunch.Burke corroborated Trypaulik's version of what tookplace at the managementmeetingBurketestified thatTrypaulik attended two management meetings. At thefirst one "she said she didn't really want to be there be-cause she wasn'ta manager," and at the second one shesaid, "I.prefer riot to be here,I'm not a manager, andyou knowI'm not a manager,and Joel Garey excusedher." Rhodus testified that Trypaulik played no supervi-sory role with respect to her. She testified that even afterJuly Trypaulik did notassign herwork and that she didnot bring time-off requests to Trypaulik.Nadia Noto credibly testified that in July Garey calledher, Rhodus, and Trypaulik into the office. She testifiedthatGarey told them that he offered the position ofcredit managerto Trypaulik but that she refused the po-sition.Noto further testified that she did not bring time-off requests to Trypaulik, that Trypaulik did not assignwork and did not exercise any authority over her.The record contains a memorandum from Garey toGeller dated May 26,1981, stating,"Please be 'advisedthat I have appointed Mary Trypaulik to the position ofCredit Manager." Garey further testified in May he toldTrypaulik that "she would be responsible for the creditand collection activities at Glover Bottled Gas " He didnot tell her that she had the right,to hire, fire,,or disci-pline employees, that she could assign work, or that shecould exercise any of the other normal indicia of supervi-sory status. He testified that he considered this merely asoffering her the job, and that a week later she told himat that point he "called the other girls in and advised thegirls in the credit department that Mary was going to besupervisor."When asked whether at that meeting he toldthe employees what Trypaulik's duties were going to be,he replied, "I don't believe I did, no."-Garey concededthat Trypaulik was the only supervisor not on a straightsalary, that she continued to punch the timeclock andthat she received only 30 minutes for lunch.Icredit the testimony of Trypaulik, Burke, Rhodus,and Noto. Based on their testimony, I find that aroundthemiddle of July Garey asked Trypaulik to becomehead of the collection department. She told Garey thatshe did not want to have a supervisory position but thatshewould be _ willing to continue in her capacity assenior collection clerk and would-be willing to answerany questions that the other employees may have. Gareycalled the other employees to a meeting and told themthat he offered Trypaulik the position of credit managerbut that she refused it., I find that Trypaulik did notassignwork, did not hire, fire, or discipline employees,did not grant days off and did not exercise any of theother indicia of supervisorystatus.Accordingly, I findthat prior to the election, Trypaulik was not a. supervi-sor,within the meaning of. the Act.2.Offer of promotionand wage increaseThe complaintallegesthat the above-described offerof promitionand a50-cent-raise'granted to Trypaulik onAugust 28 constitute violations of Section 8(a)(1) of theAct.In assessingwhether thegrantingor offering of bene-fitsconstitutes a violation of Section8(a)(1) itmust bedetermined whether suchgrantor offer is "calculated tointerfere with the employees' right to organize."FiresideHouse of Centralia,233 NLRB 139, 140 (1977). With re-spect to Garey's offer to promote Trypaulik, Trypaulikwas actingas seniorcollection clerk since Avalone re-signed inMay. She helped the other employees withtheir problems and it wouldseem naturalthat she wouldbe asked toassumethe title of supervisor. I do not be-lieve that the General Counsel has shown by a prepon-derance of the evidence that Respondent's action had anunlawful purpose.Concerning Trypaulik's raise onAugust 28, the recordindicates, that Trypaulik's prior tworaiseswere 25 centsand 40 cents per hour. The 50-cent-per-hour raise inAugust was not disproportionate to theraisespreviouslygiven by Respondent. SeeMicroMeasurements,233NLRB 76 (1977). Here too, I do not believe that theGeneral Counsel has shown by a preponderance-of the ;GLOVER BOTTLED GAS CORP - -evidence that Respondent's action had an unlawful pur-pose.Accordingly, the allegations that Respondent unlaw-fully offered Trypaulik a promotion and granted her araise are dismissed.F. GilnerThe complaint,as amended,alleges' that about July 29Respondent denied Wendy Gilner a raise which had pre-viously been promised. The complaint further allegesthat Garey directed Gilner to surveil Local 282'ineetingsand that Gilner,as ' an' agent of Respondent,engaged insuch surveillance.Gilner testified that in July she became supervisor ofcustomer service and-that she was told by Garey thatthere would be a 4-week trial period at the end of whichshe would either-receive a raise or would return to herposition as customer service .clerk. She testified that shedid not receive the raise because there was "union actiontaking place in the company." The record contains agreat deal of testimony concerning Gilner's supervisorystatus.However, towards the close of the hearing, theGeneral Counsel stipulated that for the purposes of this,proceeding Gilner is not to be considered a supervisor.Since the question of whether Gilner was promised -araise-is contingent on the question of whether she wasoffered the position of supervisor, the General Counsel'sstipulation thatGilnerwas not a supervisor in effecteliminates paragraph 19 of the complaint,as amended.Accordingly, I make no finding with respect to such al-legation. ,Gilner testified that at the end of July Garey told her"ifwhen I was attending a union meeting,if there wasever anything that I wanted to tell him, he would bewilling to listen." She testified that she never told Gareywhat happened at the union meetings and that he -neverasked her. Garey denied that such a conversation tookplace. Inasmuch as the record contains no evidence tocorroborate Gilner's testimony as to the conversation, Ifind that the General Counsel has not shown by a pre-ponderance of the evidence that such -a conversationtook-place.Accordingly,the allegation is dismissed.G. Union Threats-Objection 2 filed by Respondent alleges that duringthe immediate preelection period the Union and its repre-sentative intimidated employees' with threats of physicalviolence. In this regard the Regional Director directedthat a hearing be held' with regard to the alleged threatmade by Andrew Boggia, -business agent for Local 282.-RalphKendrick testified that at the second unionmeeting held in early September there was some discus-sion about what might happen if there was a strike. Hecredibly testified:Andy [Boggia] discussed what .used to go on in theold days-of organizing and explained more or lesshow there used to be a lot of hard times on thestrike lines with-violence and stuff like that. But healso reiterated that that no longer is the case, thattoday things.aren'tdone like that and- that, youknow, there is really nothing they could do if some-665body wantedto cross the picketline. I in turn toldeverybodythere that in no way doesLocal 282 ad-Nannery corroborated Kendrick's testimony. She testi-fied that Boggia "was explaining that a long time ago, itused to be a dangerous thing, but he says it's no longer,he says we try to settle everything out in a reasonablemanner."Gilner, Libynski, Trypaulik, Rhodus, and Pur-chia all testified that neither Boggia nor anyone elsefrom Local 282 made any threats. While Lodato testifiedthatBoggia said,"Well, that is up to you girls to takecare of. I cannot be arrested for hitting women," Lodatodenied that Boggia threatened any employee at the meet-ing. Similarly, Dempsey testified that Boggia said that "ifthere was a strike they would go to any lengths to pro-tect their jobs and anyone crossing their picket linescould get hurt." When asked whether this was the exactlanguage that Boggia used, Dempsey replied that it wasthe "influence I got from it. I don't know if it was theexact language.I do not recall."I credit the testimony of Kendrick, Nannery, Trypau-lik,Gilner, Libynski, Rhodus, and Purchia and find thatBoggia did not make the alleged threat. Accordingly,Respondent's Objection 2 is overruled.H. Prosecutorial MisconductAlva Avila, a NYP driver, was originallycalled as awitness on behalf of the General Counsel. He was subse-quently recalled on behalf of Respondent, at which timehe testified that he received several calls from JamesCastagna, counsel for the -General Counsel.5 Avila testi-fied that the first call he received was around 10:30 p.m.on a Sunday before the election. Avila testified that theinitialconversation took approximately 30 seconds andthat Castagna:. . . told me he was from the National Labor Rela-tions Board, and he had me confused with some-body from Farmingdale, a mechanic in the garage,so I told him, I says, I don't know who you are, Isays, and if you're a government employee workingon a Sunday night, I says, you're crazy, and I hangup.Avila testified that he then called his supervisor andascertained that there was a person named Castagna whoworked for the National Labor Relations Board. Avilatestified that he received another call about an hour laterinwhich the caller identified himself as Mr. Castagnafrom the NLRB. During this conversation Castagnaasked Avilaquestionsabout his job and about other em-ployees and Avila answered the questions. Avila testifiedthat subsequent to these two conversations he receivedmessagesfrom his wife that Castagna was calling thehouse trying to get in touch with him. He returned thecalls by calling the National Labor Relations Board -leav-ing messagesfor Castagna. Some time after having left8Tape of phoneconversations between Castagna and Mr and MrsAvila, submitted as a postheanng exhibit,isadmitted into evidence asG C Exh 52 666DECISIONSOF NATIONALLABOR RELATIONS BOARDthe messages, Avila testified that he had a third conver-sationwith Castagna, at which time the caller identifiedhimself as "Jim Castagna 'from the Labor Board."During this conversation Avila told Castagna that he hadbeen receiving threatening phone calls.Avila testified that he received a fourth call, but hedid not know the date of the call or how -long it wasafter the third call. He testified, as follows:Q. Now, during this conversation, someone callsup and says, this is Jim Castagna from Local 282,correct?-A. Correct.-Q. But you knew that Mr. Castagna wasn't from282, correct?-A. Up to that point,: no, I didn't know.Q. You didn't know?A. No.Q.. So this,person says, I'm Jim Castagna from282 and what? What did he say?A. He says,something to the effect, and he waslaughingwhen he :said it, ' that he was going tobreak my legs.Q. He was laughing? .A. Yes..going to_ break yourlegs, correct?A. Correct., ; -Q. And what was, said:after- that? ;- , -A. I.believe he says; no, I'm kidding.I ,says,, Icalled you to ask more;questions about the case.-;-Q. So! he told you.he was kidding?A. Yes..Q. And then;what questions did he ask you; about,the. case?_A. I,don't remember.Q..So you.believed he.was joking around withyou when he called.)t-,.A i Yes,I 'would, say,that, yes,Castagnatestified=that hecalled Avila at,approximate-ly 9 P.M.-on October 4. He id'entifi'ed himself as an. attor-ney with-the National Labor Relations Boardbut mistak-enly gave the wrong name of the company by whomAvilawas employed.'When Castagna asked Avilawhether he worked for that other:company,Avila re--plied"."About an hour laterCastagna called,again,and again identified himself asbeingwith -the 'National"Labor,Relations Board: Cas-tagna`asked - Avila certain: :questions'about'New- YorkPropane' and its employees and`Avila answered the ques-tions..Castagna testified that between October 4"and October22 he tried to`contact Avila'but was unsuccessful and leftmessages for Avila to'call `him'at, his of'I `Approxi'ma'tely 10'p.m} - on'October 22'Castagna placed' anothercall to Avila.Castagna testified that he again identified.himself'from the, National''Labor Re-laiions'Boaid'Castagna testified,as- follows.[Avila] ,,;said_he., had,,been gettingthreatening phone calls'from the. Union.So, I askedhim what kind of phone calls was he getting. Hesaid to me that somebody was calling him up andthreatening him. I asked him how were they threat-ening you,and he saidthey weretellingme that Imight not make it home alive the next day. Theywere going to break my legs, and I said did theyidentify themselves in any way, and he said no.Castagna denied that he ever identified himself asbeing from Local 282 or from the Union. He denied thathe ever identified himself as being from any place otherthan from the National Labor Relations Board and hedenied that he ever threatened to break. Avila's legs orthreatened Avila in any other way:--I -credit Castagna's testimony. ' He appeared to me tohave a good recollection of the events. Avila, on theother hand, did not appear credible. He testified that, inthe first three conversations Castagna identified himselfas being: from the National Labor, Relations Board. Hefurther testified that between-the second and third con-versations he returnedmessagesby calling the NLRB.Yet, when questioned' concerning the fourth conversationas to whether he' knew that Castagna was not fromLocal 282,'Avila answered, "up to that point, no,-I didn'tknow." I find this to be a total 'contradiction of his priortestimony.-Inasmuch as I have 'credited the testimony of Cas-tagna, I find that Castagna did not misidentify 'himselfand did-not state to Avila- that "I'm going to break yourlegs."Accordingly, -Respondent 'has not sustained itsburden of proving that Castagna engaged in prosecuto-rialmisconduct and the allegation is therefore dismissed.I.,Interrogation by Counsel for RespondentParagraph, 22 of the -complaint,as amended,allegesthat, during June 1982 counsel for Respondent, DanielShientag and Diane Geller,interrogated employees con-cerning the testimony they were-going to give in thisproceeding..Dolores Burke testified that she had a telephone con-versationwith Diane Geller on June 3, 1982, at whichtime .Geller asked Burke to come to her office in Farm-ingdale the 'following morning. Burke credibly testifiedthat she, asked Geller whether-she would be asked anyquestions and Geller replied, "No, we're not asking youany questions.". Burke further credibly testified that onJune 3,she was not told that her appearence the follow-ing day was voluntary., Burke testified that when she ap-peared for the meeting .on June 4 she was -"very- upset"because she had already heard that Gilner was fired thatmorning. Burke- testified that Shientag and Geller askedher about the statement she made to Nannery, about theconversation she had with Purchia, and about her au-thority in -the, sales department. Burke further testifiedthat she was not told that there- would be no retaliationagainst, her if she did not answer -the- questions. On thewhat they - did toWendy Gilner they would do the same thing to me, if Isaid anything, so I said as little as I could.Mary' Trypaulik also testified that on' June 3 she re-ceived a telephone call from -Geller- asking her to come GLOVER BOTTLED GAS CORPtoFarmingdale for a meeting the following morning.During that conversation Trypaulik was not told that herappearance was voluntary.When 'she appeared: the fol-lowing morning Shientag.asked her if she "ever attendeda dinner for the union." He also questioned her aboutwhat was said at the union meeting. While Trypaulik ini-tially testified that she was not told that her appearancewas voluntary and that she was- not told that therewould be no retaliation if she did not answer the ques-tions,on cross-examination she was asked whether shewas told that a person; has the right not to talk to alawyer. She replied, "Yes, I think you did." Similarly, oncross-examination, when asked whether she was told that"no harm would come" to her "as a result of talking" toShientag, she replied, "I think you, said that when I wasleaving, yes."Mary Rhodus similarly testified that she was called byGeller in June 1982 and asked to attend a meeting inFarmingdaleAt the time of the call she was not toldthat her appearance, was voluntary.When she met withcounsel for Respondent Shientag asked her questionsabout the union meeting She testified that Shientag toldher that she was under no compunction to speak withhim.With respect to whether he told her that therewould no reprisals, she answered, "You may have, Ireally don't remember."Geraldine Lodato testified that she was called byGeller to attend a meeting in Farmingdale. She testifiedthat at the meeting with Shientag and Geller she dis-cussed the union meeting that she attended. She furthertestified that she was not advised by either Shientag orGeller that there would be no retaliation against her withrespect to the conversation. She also testified that shewas not advised that her appearance at the meeting wasvoluntary-Although the Board permits interrogation under cer-tain circumstances, specific safeguards have been established to minimize the coercive impact of such employerinterrogation. These safeguards were spelled out inJohn-nie's Poultry Co.,146 NLRB 770, 775 (1964), enf. deniedon other grounds 344 F.2d 617 (8th Cir. 1965)-_[T]he employer must communicate to the employeethe purpose of the questioning; assure him that noreprisalwill take place, and obtain his participationon a voluntary basis; the questioning must occur ina context free from employer hostility to union or-ganization: and must not be itself coercive in-nature;and the questions must not exceed'the necessities ofthe legitimate purpose by prying into other unionmatters, eliciting information concerning an employ-ee's "subjective, state of mind, or otherwise interfer-ing with the statutory-rights of employees. When anemployer. transgresses' the boundaries of these safe-'guards, he loses the benefits of the privilge.'Lodato unequivocally testified that at the meeting.withShientag and Geller she was'not told that her appearancewas voluntary nor was she told that there would be noretaliation.Trypaulik testified that she was first told thatthere would be=no retaliation when she was leaving,,afterthe interrogation had taken place: Neither Shientag nor667Geller was called as a witness to refute this testimony.Accordingly, I find that Respondent did not observe theJohnnie's Poultriesafeguards with respect to Lodato andTrypaulik.6J.Other AllegationsParagraph 25 of the complaint, as amended, allegesthatRespondent engaged in certain action against Li-bynski and Barzilay because they testified in Cases 29-CA-8184 and 29-RC-5495. I find that the GeneralCounsel has sustained his burden of proof with respect tothis allegation.Accordingly, the allegation is dismissed.In addition, with respect to any allegations not specifical-lydiscussed in this--decision, I find that the GeneralCounsel has not sustained his burden of proof, and theallegations are, accordingly, dismissed.Conclusions as to ObjectionsUnion Objection 2 relates to the alleged unfair laborpractices in Case 29-CA-9116. Inasmuch as I have foundthat Respondent committed various unfair labor practicesin violation of Section 8(a)(1) and (3) of the Act, as de-scribed in this decision, I sustain Union Objection 2. Asdiscussed above, I have found that the Union did not in-timidate employees with threats of physical violence andthat it has not been shown that 'the Union solicited andobtained the support of supervisory personnel. Accord-ingly, Respondent's Objections 2 and 3 are overruled.While the unfair labor practices involved GBG, I havefound that Synergy Group, Inc., NYP, Vogel's, Inc., andGBG constitute a single employer within the meaning ofthe Act. As described above, I have found that there wasa certain degree of employee interchange between thesubsidiaries 'In addition, the unfair labor practices com-mitted at GBG were communicated to employees ofNYP. Thus, Kendrick credibly testified that he toldAvila, an employee of NYP, that Libynski and Nannerywere discharged for what he thought was their union ac-tivity.Avila corroborated this 'testimony and testifiedthatKendirck told him "two employees, two girls thatworked at Glover" were fired because they were "par-ticipating in the union." Similarly,Wililam Kampe, aGBG1 driver, testified that NYP employees discussedwith him the discharges of Libynski and, Nannery. It islikely, therefore, that the unfair labor practices commit-ted at GBG would have impacted on the employees ofNYP. Accordingly, I recommend that the elections heldinCases '29_ RC-5493 and 29-RC-5494 be set aside andthat new'electioits be held. SeePetroleum Electronics,250NLRB 265, 273,- (1980), enfd. 659 F.2d 1069 (3d Cir:1981)'.'In the GBG election, (Case 29-RC-5495) there werethree ' -challenged` ,ballots, those of Lubynski,, Nannery,and Trypaulik. Having found that Libynski and Nannerywere discharged in violation of Section 8(a)(3) and, that6 Inasmuch-as Respondent violated Sec 8(a)(1) through counsel's inter-rogation of Lodato and Trypaulik, it is not necessarythatIdecidewhether the interrogation of Burke, a supervisor, constitutesa violationCf Parker-Robb Chevrolet,262NLRB 402 (1982)With respect toRhodus, -her testimonywas ambiguousas to whether she was advisedthat,her appearance was voluntary and that there would be noretaliation 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey actively supported the Union,I -believe that it islikely that the opening and counting of these challengedballotswill produce a conclusive result. Accordingly, Irecommend that Case 29-RC-5495 be severed and re-manded to the Regional Director for Region 29 for thepurpose of opening and counting the challenged ballots.If the revised tally of ballots shows that the Union re-ceived a majority of the votes- cast, the Regional Direc-tor shall issue a certification of representative. In - theevent that the revised tally of ballots shows the,Unionhas not received a majority of the votes cast, the Region-alDirector shall set- aside. the election in Case 29-RC-5495 and shall.direct a new election.--CONCLUSIONS OF LAW1.Glover Bottled Gas Corp., Synergy Group, Inc.,New York Propane Corp., and Vogel's Inc.,Patchogue,New York,constitute a single integrated business enter-priseand a single employer, engaged in- commerce,within themeaningof Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within- the mean-ing of Section 2(5) of the Act.3.By interrogating-employees about- their union activi-ties and by questioning employees without providing thenecessary safeguards; ' Respondent has engaged in unfairlabor practices -within the meaning of Section 8(a)(1) ofthe Act."4.By discriminatorily discharging- etilployees LorraineLibynski and- Mae- Nannery because -of ,their.activitiesand support of -the Union, Respondent has committedunfair labor practices. -within— the, meaning: of Section8(a)(3) and .(1) of the Act.,5-.Respondent- did 'not violate the , A ct in any othermanner alleged in the complaint.,THE REMEDY'-unfair- labor -practices,- I find it (necessary. to -order -Re-spondent to cease and desist-, therefrom - and to take cer-tain. affirmative. action designed to-effectuate , the -policiesof the Act.;Respondent having discharged Lorraine Libynski andto order Respondent to offer,them full reinstatement ti)their former positions' or, if" such' positions no longerexist, .to substantially equivalent , position's, without preju-dice to their 'seniority or -other''r'igh'tsand privileges,'andmake them whole for any losses of earnings that` theymay have suffered from ,the time .of-their termination tothe date of Respondent's offers ofreinstatement. Back-approved inF` "W. ,Woolworth-Co.,90-NL-RB 289,(1950),lwith' interest computed in the manner' prescribed inFlori-da Steel Corp.,231 NLRB 651 (1977).7On these f ndings of fact and conclusions of-law. ando&-the entire-record;- I issue-the .following -recommend-ORDER --The Respondents, Glover Bottled. Gas Corp., SynergyGroup, Inc., New York Propane Corp., and Vogel's Inc.,Patchogue, New York, their officers, agents, successors,and assigns, shall1.Cease and desist from .(a) Interrogating their employees in a manner interfer-ing with their rights under Section 7 of the Act. -(b)Discharging or otherwise discriminating againstemployees in- regard to terms or conditions of employ-ment because of their union activities.' -(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Lorraine Libynski and Mae Nannery immedi-ate and full reinstatement to their former positions or, ifsuch positions no longer exist; to substantially equivalentpositions,rights and privileges, and make them whole for any lossof earnings, in the manner set forth in the section entitled"The Remedy."-- - -(b)Preserve and, on request,' make' available to theBoard or its-agents for examination and copying,all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records'nec-essary to analyze, the amount of backpay due under -theterms of this Order.(c) Expunge-from their files any references to the dis-charges of Lorraine Libynski and Mae Nannery aboutJuly 27 and 28, 198 1,. and -notify them in writing that thishas been done- and that evidence of these unlawful ' dis-charges will not be used as a basis for future personnelactions against them._(d) Post at their facilities copies of the attached noticemarked "Appendix."9 Copies of the notice, on formsprovided by the Regional Director for Region 29, aftertive; shall' be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days-inconspicuous places including all places where notices 'toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(e)'Notify theRegionalDirector in wasting within 20days from the date of this Order what steps the Re-spondents has taken to comply-'IT IS FURTHER ORDERED that those allegations of thecomplaint as to which no viol'a'tions have been found arehereby dismissed'."--Order shall,as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesr _ -' '{ .--9 IfthisOrder is enforced by a Judgmentof a UnitedStates Court ofAppeals, the words in the notice reading"Posted-by Order of the Na-7 See generallyIsis PlumbingCo,138 NLRB 716, 717-721 (1962)tionalLaborRelations Board" shall read "Posted Pursuant to'a Judgment81 If no exceptions are filed-as providedby Sec 10246 of the. Board'sof the'United States CourtEnforcingan Order ofthe Nation-Rules and-Regulations,the findings,conclusions,'and recommended,-' GLOVER BOTTLED GAS CORP.IT IS RECOMMENDED that the elections held on Sep-tember 10 and 11, 1981 in Cases 29-RC-5493 and. 29-RC-5494 be set aside and that the cases be remanded totheRegionalDirector for -Region 29 - for proceedingsconsistent herewith.IT IS FURTHER RECOMMENDED that Case 29-RC-5495be severed and remanded to the Regional Director forRegion 29 for the opening and counting of the chal-lenged ballots. If the revised tally of ballots indicates thattheUnion was designated by a majority, the RegionalDirector shall issue a Certification of Representative. 'Ifthe revised tally of ballots shows that the Union has not.been designated, by the majority— the Regional Directorshall direct a new election..-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations' Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this, notice.WE WILL NOT interrogate our employeesin a mannerinterfering with their rights under Section 7 of the Act:WE WILL NOT discharge or' otherwise discriminateagainst our employees in regard to any term;or condition,of employment because of membership ' in, or activitieson behalf of, Local 282,-=International" Brotherhood, ofTeamsters,Chauffeurs;Warehousemen and, Helpers ofWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed to them by Section 7 of the National.LaborRelationsAct.: iWE WILL offer Lorraine, Libynski and . Mae' Nannery.immediate and full reinstatement to their former jobs orif those jobs no longer exist to substantially equivalentjobs, without prejudice to their seniority or— other rightsand privileges and WE WILL make'them whole for ,anylosses of earnings they may have suffered as a result ofthe discrimination against them.WE WILL expunge from our files any references to the,discharges of Lorraine Libynski and Mae Nanneryi onJuly 27 and 28, 1981, and we wil notify them that thishas been done and that evidence of these unlawful dis-charges will not be used as a basis for future personnelactions against them..GLOVER BOTTLED GAS CORP., SYNERGYGROUP, INC., NEW YORK PROPANE CORP.,-AND VOGEL'S, INC.'DECISION 'STATEMENTOF THECASE. ' "D. BARRY, MORRIS, Administrative Law Judge. This,case,was heard before me in New York City. on, variousdates beginning October, 12, 1982, and ending February66914, 1983. On charges filed on June 15 and 30, 1982,1complaints were issued on July 23 and August 13, alleg-ing that Glover Bottled Gas Corp. (Respondent orGBG) violated. Section 8(a)(1) and (4) of ' the NationalLabor Relations Act (the Act). Respondent filed answersdenying the commission of-the alleged unfair labor prac-tices.-The instant proceedingis anoutgrowth of cases whichI-heard in the summer and fall of 1982.2 The complaintsallege that Respondent discharged Gilner on June 4 be-causeof .her anticipated testimony in Cases 29-CA-9116,et al.,and that Respondent discharged Dolores Burke.onJune 25 because of her just completed testimony in thosecases.Respondent admits that Gilner was discharged be-cause of her anticipated testimony and that Burke wasdischarged because of her actual testimony. Respondentcontends, however, that the employees were dischargedbecause they lied.- " .The parties were given full opportunity to participate,to produce evidence,. to examine and cross-examine wit-nesses,to argue orally, and to file briefs. A brief wasfiled by- counsel' for. Respondent.On the entire record of the case, including my obser-vation of thewitnesses; I make the followingFINDINGS OF FACT1.THEBUSINESSOF RESPONDENTS'GBG, a New: York corporation, with its principaloffice and place of business in Patchogue, New York, isengaged in the sale and. distribution of propane gas andrelated-products. During the -12 months preceding the is-suance of the complaints, Respondent purchased goodsand matenals valued in excess of $50,000 from supplierslocated outside New York''State. As 'found in' the priorproceeding, Respondent,is engaged in commerce withinthe meaning of Section 2(6) and (7), of the Act. As fur-Group,'Inc.;-New YorkiPropane Corp., and Vogel's, Inc.constitute 'a single integratedbusinessenterprise and asingle=employer engaged in commerce within the mean-ing of the Act.II.THE 'LABOR ORGANIZATION INVOLVED-Local ' 282,, International Brotherhood of Teamsters,Chauffeurs,Warehousemen"and Helpers of America (theUnion) is a labor"organization within the meaning of'Sec-tion 2(5)-of the Act."III.WENDY GILNER-,..i...ir ,Gilner was asked to !attend a,meeting . on -June, 3 withRespondents': counsel; Daniel-Shientag and 2Diane;Geller.There is _,virtually 1 no dispute::as : to, what Gilner l said; ,at2-1Glover-Bottled,Gas ,Corp.,Cases 29-CA-9116, 29-RC-5493, 29-RC-5494, and 29-RC-5495 Decision issued August 5, 1983 (JD-(NY)-74-83)'(the "prior proceeding") Pursuant to the General Counsel's motion madeat the commencement of the proceeding, the'record of the prior proceed-ing was incorporated into the record of the instant proceeding SeePlantCityWeldingCo, A23-,NLRB ,1146,, 1150 (1959)— reversed on othergrounds [I 33,NLRB 1092 (1961) - 670DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe meeting. Gilner credibly testified that she was pres-ently supervisor of customer service and that she' had-held that position since July 1981. She stated that shehad gotten the position through JoelGarey,vice presi-dent of Long Island operations.When questioned aboutMae Nannery, a subject of the prior proceeding, 'Gilnerstated that she "found her to be cooperative and helpfulinwhat she did." When 'asked about Mary Trypaulik,also a subject of the prior proceeding,she answered thatTrypaulikwas supervisor of credit and collections, "thatshe had that position unwillingly,"and that"Mary Try-paulikwas given that-position around the time I wasgivenmy supervisory position,so that she would beunable to vote in the union election."Gilner further tes-tified:-'-In the course of discussingMary Trypaulik, I ex-plained that she had become the supervisor of creditand collections without her willingness, that thecompany was placing her in the position of- accept-ing the supervisory position so that she would be in-eligible to vote, and thattheyhad also given her a50 cent raise at the time to make her completely in-eligible to vote.Gilner also testified that,at the meeting with Respond-ents'counsel,she explained to Shientag that "although Iwas a supervisorhad been lessenedso that I would be eligible to vote, even though I wasmaintaining the-same duties in September of `81 that IQ.Who told you this?-A. Joel. Garey.Q. You told this to Mr. Sh'ientag?A. Yes -I -did . . : I explained further about theconversation that I had with Joel Garey in refer-ence to the fact that- I was unhappy about not get-ting the raise and' not being allowed to^ go back tomy previous desk of handling customer service. Atwhich pointMr. Shientag asked me to explain aboutMr. Garey-and our discussion.And Iexplained thatMr. Garey andF had originally started our conver-sation in the office of Glover Gas,and at 'one point,Mr. Garey had asked if we could-move it out to theyard of Glover, where it would be a little more pn-vate.At which pointhe was,Mr. Garey,was going-to attempt fo explain to me why I was not -gettingthe raise and why Mary Trypaulik was.you had discussed out' in the ,yard'on that' day?A. Yes.'Q:-Could you tell-us what you told Mr. Shientag?A: Yes.Once again, I had 'explained'the factabout I'wa's'doing'a`supervisory''position and I felt Ishould get the raise:' Mr. Garey stated he couldn'tgiveit, because' by giving:me 'a raise that wouldmake me ineligible to vote,and tie-wanted-me to beeligible to_vo_ to in' the' union. And the' purpose ' ofgivingMary 'Trypaulik the raise and' making her asupervisor,was so that she would be ineligible tothe position, they ' were 'forcing ii' on her anyway.At which point, Joel Garey had expressed to methe reason that Mae Nannery and Lorraine Lu-bynski were no longer with the corporation was be-cause of their union activities and that Mr. Gareydid not want Mae Nannery nor. Lorraine Libynskirecruiting the other women into-unionizing-.Geller testified that, after the interview with Gilner,she and Shientag discussed the situation and concludedthat Gilner should be terminated. Geller testified that sheand Shientag considered some of Gilner's statements tobe lies which would "hurt the company in the upcomingNLRB trial." Geller testified that she called Bill' Sheri-dan, the officemanager, that evening, and told him thata decision had been reached to terminate Gilner.At approximately 8"a.m. on June 4, when Gilner re-ported for work, she was met by Heyum. Heyum toldGilner that he had been called by Geller the priorevening and stated that "he was to be in work evenbefore, I was able to punch in and that he was to pull mytime card and to terminateme."When' Gilner askedHeyum why she was being terminated, he replied that hedid not know, "that he tried to ask Miss Geller why andhe was once again told not worry about it, that I wasjust to be terminated and that he did not know why Iwas being terminated." -A. Gilner's Supervisory StatusIn the record of'this proceeding as well as in ' therecord of the prior proceeding there is much conflictingevidence as to whether Gilner was a supervisor. Boththe-General Counsel and counsel for Respondent statethat it is immaterial, for the purpose of this proceeding,to determinewhether or not Gilner was, in fact, a super-visorwithin the meaning of the Act. Instead, I believethat what is necessary to determine is whether Gilner be-lievedherself to be a supervisor, and, accordingly,whether her statement to Shientag and Geller that shewas a supervisor was a lie. _Gilner credibly testified that at the end of June 1981Garey asked her to-become supervisor of customer rep-resentatives. There was to be a 4-week trial period in thenew position. - Gilner further credibly testified that Sheri-dan advised the employees-in the customer service de-partment. of the new arrangement. That Gilner believedshe had some supervisory authority is evidenced-by sev-eral exhibits in the record.. Thus Charging Party's Exhib-its 4E is. a memo to one of the customer service repre-sentativeswhichstates,"Effective immediately everyFriday prior to leaving work,' a backlog-must be submit-ted to me."Charging Party's Exhibit 4T,; which is amemo addressed-to all customer service representatives,states,' "Effective immediately a daily' operations log is tobe turned into- me at the-end of your work day. It is toinclude your current backlog." Charging Party's Exhibit4V, a memo to all employees, states, "You must take alunch during the course of a day. You will be dockedthe half hourunlessyou have prior approval "In addition, in the prior proceeding, Burke crediblytestified -thatGilner, as Sheridan's assistant, was "overthe girls in the service department:" Burke stated that GLOVER BOTTLED GAS CORP671Gilner "was acting as their supervisor" and "assignedtasks to the girls." Similarly, Trypaulik credibly testifiedin the prior proceeding that Gilner was Sheridan's assist-ant, "but as his assistant, she had ,certain things . . . hetold her she' could reprimand certain people,, and stufflike that."B. September1981 Affidavit ,. .General Counsel'sExhibit 2 is an affidavit executed byGilner on September 29, 1981,with respect to a statecourt matter involving a claim against GBG. Among thestatements Gilner subscribed to in the affidavit was thefollowing,"I'm not a supervisor or manager of any de-'partment atGloverBottled Gas Corp."Gilner credibly testified that on 'approximately Sep-tember 24,1981, she received a draft'of the affidavitthrough interoffice mail.She then telephoned Geller tell-ing Geller that she did not believe the statement was trueinasmuch as it stated she was not a supervsior. Geller-re=plied that it was-necessary for such a statement to be inthe affidavit because the Company,was. attempting Itoprove that Gilner should not have signed for a'summonsinvolving a claim againstGBG. GilnertoldGeller thatshe would like to take the draft home and think.about it.Gilner further credibly testified that she took the affi-davit home and discussed it with-her sister,Victoria,who had justgraduated law school.'Wendy told hersister that she was "uncomfortable"with the affidavit be-cause"I knew a portion of it was false.",Wendy and hersistermade certain revisions to the- affidavit:The nextday Wendytelephoned Geller andshe would like to have made.Wendy,credibly`testified' asfollows:[Geller] told me again that the changes couldn't' bedone because that.. .wouldn'tbe doing the com-pany any.good,what they were trying to do was'for the-sum-mons, and by removing the fact that'Iwas a super-visor,would make me eligible to sign for-this slum=mons.And that Diane Geller was expressing to methat what she should like to do is just settle the-case,with Suffolk County Brake out of court,'that .it wasnothing more than an unpaid bill,I think she toldme $1800,'and it was nothing'more than a'formality,and she really didn'tunderstandwhy there--wassuch a problem.--J<Wendy was still, uncomfortable,in signing the ,affidavitand the next day Geller again.telephoned her, askingwhen she would-sign' it.Wendy-again,told, Geller; thatshewas uncomfortaale with,the, affidavit and, "that Ididn't really feelitwas true and 1just didn''t like,signingit,"After Geller reassured her, that it was. "nothing morethan a formality,", Wendy!signed the affidavit..-,Wendytestified,as follows:Q.Why did yousign;a statement containing:a liein it?-A. I feltI had no other choice.-Q.When yousay youfelt youhad.-no otherchoice, what do you mean?A. I was asked to sign _ it, . I suggested, changes,and I was still being asked to sign it, despite the. factthat both parties involved knew it,-was untrue, and .Iwas just being called, to sign it,and sent it in. -Myadjustments weren't being met. . And 4finally after,you know, ,being told that it's just a formality,. Isigned it .. ..Q.What would happen if you didn't sign it?A. I don'.t know-but I suppose,the fear is alwaysthere of.losing your job.. ...:Victoria corroborated her sister's testimony. She credi-bly testified thatWendy, bro-ugt home the, affidavit andtold her that she was asked , by Respondent to sign it.Victoria askedWendy if the statement was true andWendy replied that-it was not. Victoria testified thatWendy said she was a supervisor and that the-affidavitwas false -inasmuch as it stated that she was not a super-visor.' Victoria' made certain changes- to -the -affidavit andsuggested that -Wendy submit -the- changes. to ,Respond-ent: Victoria credibly testified, as follows:,Q. And, do you know -what your sister, did withthat piece of paper?A. She indicated to me that she took it in andthey refused-to make the corrections-;I suggested:Q: When did she tell' you that?, -. -A: The next'night; I believe it-was: It=was withinthe next day or two.Q.discussions about' the affidavit'." .? ,.AlWhen she told me that they weren't going totakemy suggestions, she told nie that, they wereputting pressure, on her,to sign ..this one.i. ,,,Q.A. Diane Geller.Q.xAnd did yougtve fier,any. further instructions?A. ,I,-told her; not ;to sign_itagain, but ,she wasfrightened.—Q.`How, do,you;know she;was frightened?A.,"Dunng, the,converation; it-was quite obviousfrom, the ,way she -,was behaving, and -the way she:,was talking: to,me,:that she was, concerned, that shewas going to lose her, job if_she didn't sign it., .Geller.,testifiedithatthe affidavit; ,She testified _ thatWendy had "pencilled insome`-changes, that she felt ;were necessary in order forher to feel comfortable.': signing this affidavit:" : With re-f3=S<-.,.].),-1L_,spect.to,'the_,statement,in.the,affida'vitthat she ;was not asupervisor,Geller testified that she questioned Wendy asto, whether__ she was,able to, liireand )fire, _dtsciplme em-ployees, give, raises, .etc.While —Geller, subsequently testi-fied:thatWendy did not have,a probjem,with,_fhe. wordaskedWendy specific-questions as. to,her, supervisory au-thority,Geller, retractedearlier; testimony and stated-that 'Wendy,ust, have. indicated''' ,a problem,;with thestatement that she , was not a supervisor. -Geller furthertestified that at her June 3, 1982 meeting with Shientagand.Wendy, both,-, Geller ti and Shientag . did not askWendy any. questions,about,theSeptember 1981 affidavit. 672DECISIONSOF NATIONALLABOR RELATIONS BOARDGeller further testified that, during the discussion shehad with`Shientag after Wendy left the interview, Shien-tag did not mention the September 1981 affidavit. Gellerconceded that Wendy was discharged because of whatWendy told Shientag and her at the interview.C. ConclusionsIfind thatWendy Gilner was discharged 'becauseShientag and Geller believed that her anticipated- testi-mony would be harmful to Respondents' case. Gilnertold Shientag and Geller at the interview that Nannerywas a cooperative employee, that Trypaulik was given asupervisory position so that she would not be able tovote and that Garey told her that Nannery and Libynskiwere terminated because of their union activities. Thesestatements, if testified to, would obviously be damagingto Respondents'case. In my opinion Respondents' con-tention that Gilner was discharged because of lying is amere pretext. I have credited Gilner's testimony thatGarey told her that Nannery and Libynski were termi-nated because of their union activities and I have foundin the -prior proceeding that, in fact, Nannery and Li-bynski were terminated because of their union activities.With respect to Gilner's supervisory status, I find thatGeller was aware of this belief as early as September1981 and urged Gilner to sign the affidavit which statedthat she was not a supervisor, even though Geller knewthatGilner believed that she was a supervisor. Gilnersigned the affidavit, although uncomfortable doing so,and against the advice of her sister, because she fearedthe possibility of losing her job if. she did not sign it.Under these circumstances, I believe that. Gilner did notlieconcerning what she belived to be her supervisorystatus. I conclude that she was discharged because Re-spondents' counsel believed that her anticipated testimo-ny would be harmful to Respondents. Geller recognizedthiswhen she testified that Gilner's story "certainly wasdetrimental to the company case, and' certainly [was] det-rimental to the company."IV. DOLORES BURKEDolores Burke testified in the prior proceeding, onJune 21, 23, and 24. She was discharged by GBG onJune 25. In the prior proceeding Burke testified thatduring July 1981 she called Garey and told him thatNannery, Libyanski, and Trypaulik were "unionizing."She :further testified that in a subsequent conversationshe told 'Garey "the girls are really giving me a hardtime; I don't know what's going on.He said to me, don'tworry about it they're getting terminated anyway." Withrespect to Nannery's obtaining provisions at the -7-Elevenwithout' punching out, -Burke testified that she gave Nan-nerypermissionto do'so. Burke also-testifiedthat in Feb-ruary_ 1981' Garey approached her and told her that anew sales department was opening and' offered her theposition of sales manager. She testified that she acceptedthe position as sales manager supervising two employees,Nannery and Purchia. She stated that she retained thesame authority in. her positionas sales manager as shehad as officemanager.Burke further testified in the prior proceeding, as fol-lows:JoelGarey . . . told me that Diane Geller just re-ceived-a letter from the Labor Board stating thatMae Nannery was pressing charges because I wasfully aware of the unionizing before she got fired.JoelGarey then told me I want you to tell theLabor Board that you thought they were kiddingand you are not management.In addition, Burke corroborated Trypaulik's testimonythat Trypaulik was not a supervisor. Burke testified thatduring a management meeting Trypaulik said,"Iprefernot to be here,I'm not a manager, and you know I'm notamanager,and-Joel Garey excused her." Finally, withrespect to the June 4 interview of Burke by Shientag andGeller, Burke testified that she asked Geller whether shewould be asked any questions and Geller replied, "No,we're not asking you any questions." Burke further testi-fied that on June 3 she was not told that her appearncethe following day was voluntary.A. Meeting with Geller in September 1981Burke credibly testified that on September ' 17, 1981,Garey told her that Geller received a letter from theNLRB stating that Nannery was pressing charges againstRespondent because Burke had knowledge of Nannery'sunion activities... Garey told Burke, "I want you to tellthe Labor Board that you're not management and you'reonly a senior clerk." On September 22, 1981, GellerinterviewedBurke, at which time Garey was alsopresent.Geller asked her if Nannery's statement to theBoard was true, to which Burke replied that it was.When _ asked by Geller whether she ever handed outwork, hired, : fired, or disciplined. employees, she an-swered no. She testified at this proceeding that her an-swers to Geller with respect to handing out work anddisciplining employees were false.-As to whyshe lied atthe September 22-interview, she testified, "I answeredthe questions according to the way Joel Garey had toldme." She further testified, as follows:Q. Now September 1981, you had a certain con-versationwithMissGeller,Mr Dipple and Mr.Garey, correct?.A. Just Diane Geller was the only one whospoke. George Dipple and Joel Garey did not speakQ. They-were presetit,though?A. Yes.-Q. And you answered certain questions posed toyou by Diane-Geller, correct?A. That's correct.Q. And you answered them incorrectly?A. That's correct.Q.Why? ' -A. Because Joel Garey had asked the to tell theLabor Board that I was not management and I toldDiane Geller. She knew my position with the com-pany, she knew my duties, and I felt ' I was just an-swering them the way Joel Garey had asked me to-- GLOVER BOTTLED GAS CORPBurke testified that she .'.`knew" she "would be fired"if she told Geller the truth during the September 1981interview.At the prior proceeding she testified that shelied at the September 1981 interview because she felt "in-timidated" and "very nervous and afraid."Geller corroborated Burke's testimony that Garey waspresent during the September 1981 interview and thatwhen asked whether she had the right to hire, fire, orsuspend employees, or to assign work to employees,Burke answered that she did not have the authority-Geller testified that on the completion of Burke's testi-mony at the -prior proceeding she -recommended toShientag that Burke be discharged. Geller testified thatBurke was discharged the day after she completed herB. ConclusionsIn their brief, Respondents contend that Burke wasdischarged "because she had, in the course, of her testi-mony, in Case 29-CA-9116, et al., stated that about Sep-tember 1981, she had wilfully lied to Glover's counselconcerning her employment by Glover during thesummer of 1981" (Br. 2). At the hearingin the instantproceeding Geller testified that Burke was discharged forproceeding. I have credited Burke's testimony and findthat she told the truthin" the instantproceeding with re-spect to her supervisorystatus andwith respect to' herdiscussionwith Garey on September 17, 1981. While Ifind that Burke lied to Geller during' the September 1981interview, I also find that she did so because she was soinstructed by Garey. I believe that Burke was' dischargedbecause her testimony in the prior proceeding was detri-mental to Respondents'case.Thus-she testified that shewas a supervisor and corrborated- Nannery's testimonythat she questioned Nannery concerning her union activi-ties.Burke also testified in the prior proceeding thatGarey told her, concerning several employees who hadbeen engaged in union activities, "don't worry about it,they're getting terminated anyway." Burke -also'. testifiedin the prior proceeding that Garey instructed her- to tellthe Board that she wasnot management.In addition;Burke testified at the prior proceeding that Trypaulikstated, "I'm not a manager,you knowI'm not a manag-er." Finally, Burke testified that on June 3 she ' was nottold that her appearance the following day with Shientagand Geller was voluntary.V. DISCUSSION'AND ANALYSISAs stated by-,theBoard inPower Systems,.239 NLRB445, 447 (1978), enf. denied on other grounds 601 F.2d936 (7th Cir. 1979):The broad language contained in Section 8(a)(4) hasbeen interpreted as being "consistent .. . with anintention to prevent the Board's channels of infor-mation from being dried up by employer intimida-tion of prospective complainants and witnesses :. .The Board has consistently given an expansivescope to the protections afforded by Section 8(a)(4),thereby confirtning the crucial importance of that673-section tothe effectiveoperations of the NationalLabor Relations Act.3InBig Three Industrial Gas Co.,212 NLRB 800 (1974),enfd 512 F.2d 1404 (5th Cir. 1975), the Board found thatan employee's discharge, violated the Act even thoughthat employee testified falsely in certain respects at aBoard hearing. The Board affirmed an administrative lawjudge's decision which stated, in pertinent part. (id. at803):[T]he case . . . compel a construction of Section8(a)(4)which would place the burden on the em-ployer to show affirmatively not only that the testi-mony was false, but also that it was willingly andknowingly false, that it was uttered with intent todeceive, and that it related to a substantial issue. Ineffect, the employer would have the burden of es-tablishing- perjury.As the administrative law judge's decision furtherstated (id. at 804), '"An essential element of the crime ofperjury is a showing that the witness did not believe hisstatements to be true.'Hagarty,388 F.2d713 (C.A..7 1968). 'It isthe belief of the individual in theverity of his sworn testimony that is crucial.'UnitedStates v.Winter,358 F.2d 204, 210 (C.A. 2, 1965)."From the above citationsit isclear that Section 8(a)(4)is to be construed liberally, that it applies to supervisorsaswell as to employees, and that it protects even falsetestimony so long as such testimony was not willinglyand knowingly false and was not uttered with intent todeceive.With these criteria in mind, I turn to an exami-nation of the circumstances surrounding the dischargesof Gilner and Burke.A. Gilner .-I have credited Gilner's testimony that Garey told herthatNannery and Libynski were terminated because oftheir union activities. I have also credited Gilner's testi-mony that Garey asked her to be supervisor of 'customerrepresentatives on a 4-week teal basis. I find that Gilnerbelieved that she was a supervisor and acted consistentlywith that belief. The fact that she had signed an affidavitin September 1981 stating that she was not a supervisorwas done under protest. She advised Geller that she wasa supervisor and did not want to sign the affidavit unlessitwas changed. She was.told by .Geller-that the affidavitwas a mere, "formality" and Gilner felt that she riskedlosing her'job ifishe did notsign it:Under such circum- _stances, I do}not believe-that the signing of the affidavitcan be held against Gilner and -in any way intimates thatspondents have not sustained their burden of- showingthatGilner's testimonywas `willingly'' and knowinglyfalse and that it was,uttered with intent to deceive: Ac-cordingly, I find that -Respondents discharged Gilner be-8TheBoardhas found that Sec 8(a)(4) protects not only employees,Everage BrosMarket,206 NLRB 593 (1973), but supervisors,aswellGeneralNutritionCenter, 221NLRB 850, 858 (1975),Power Systems,supra 674DECISIONS OF NATIONAL- LABOR RELATIONS BOARDcause of her anticipated'testimony,in violation of Sec-tion 8(a)(4) and(I) of the Act.B. Burke .I -have credited Burke's testimony that Garey told herto tell the -Board that . she, was not part of management,but was only a senior clerk. I find that Burke was dis-charged ;for her testimony 'at'.the hearing. Indeed, Gellertestified' that, Burkewas - discharged for "lying, on . thestand."While' Respondents" contend,- in their brief, thatBurke -was also ,discharged, for, having- lied to Geller inSeptember 1981, she didso'because she was so instructedby ' Garey.- Garey was -.present - at the September :1981meeting and knew very well'that Burke was a supervisorbut that he told- her to. say, that she was not. I find thatBurke was discharged for her testimony in the prior pro-ceeding and that Respondents' contention that she wasdischarged for lying is pretextual. I find that Respond-ents have 'not sustained' their burden of - showing thatBurke's'testimony was'willingly and knowingly- false andthat it was uttered with intent to deceive: Accordingly, Ifind that-Burke was' discharged because of her testimony,'in_violation of'Section 8(a)(4) and (1) of the Act.-CONCLUSIONS OF LAW1.Glover Bottled" Gas Corp.; "Synergy Group, Inc,;New York Propane' Corp.,' and - `Vogel's' Inc:,' Patchogue,New' York, constitutea ` single' integrated business '` enter-prise and' a single employer,', engaged"'in "commerce;within the meaning'" of- Section'2(2),' (6);' and"(7)' of the'Act.2.The Union is a labor organizatio within, the mean-ing_' of Section 2(5) of the Act..'3.By—discharging Wendy Gilner because of her'antici-testimony,under"the Act,'Respondents have =enga11.ged inunfair labor,:prac'_t ces "'within'. themeaning of: Section8(a)(4) and (1) of the, Act . '`"THE REMEDYtain unfair labor' practices, I find it necessary to orderthem to cease and desist therefrom and to take certain af-firmative action designed `to effectuate the policies of theRespondents Having, discharged ,Wendy ^Gilner and1, 1lores-Burke iii violation of the Act, I fnd`it;necessaryDoto order Respondents to offer `them full ;reinstatement totheir former positions or, if such positions no longerexist, to' substantially equivalent positions, without preju-dice to -their; seniority or other- rights and"privileges, andmake them whole'for'any loss of earnings that they mayliave`suffered'`from'ttid time 'of their'--termination' to thedate of Respondents' ' offer's' ofl'reinstatemeiit-' Backpayshall be 'computed in''accordance with' the =formula ap-proved ii,FW', Woolworth"Co.j'90 NLRB'=2895(1950),with' interest, computed' in `the manner- prescribed 'inFlori-da Steel Corp.,231 NLRB 651 (1977).'4 See generallyIsis Plumbing Co,138 NLRB 716,-717-721 (1962)On these findings of fact and conclusions- of law andon the entire record, I issue the following recommend-ede"ORDER-Respondents,Glover BottledGas Corp., SynergyGroup, Inc., New York Propane Corp. and Vogel's Inc.,Patchogue, New York, their officers, agents, successors,and assigns, shall,.1Cease and desist from--(a)Discharging or otherwise discriminating againstemployees because of their testimony or anticipated testi-mony under the Act.-(b) In any like or related manner interfering with, re-straining, or coercing, employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take ,the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Wendy Gilner and Dolores Burke immediateand full reinstatement.to their former positions or, if suchpositions no longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or other rightsand privileges, -and make them whole for any loss ofearnings, in the manner set forth above in the section en-titled "The Remedy."-(b)' Preserve and, on request, make- available to theBoard or its agents for examination and-copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary, to analyze the amount of backpay'due under theterms of this Order.- (c) Expunge "from their files any references to the dis-charges of Wendy Gilner and Dolores Burke about June4 and 25, 1982, respectively, and notify them in writingthat this has been done and that evidence of these unlaw-ful discharges- will -not be used as a basis for future per-sonnel actions against them.(d)-Post 'at-their facilities copies of the attached noticemarked' "Appendix."Copies of the' notice, on formsbeing signed by the Respondents' authorized representa-'tive, shall be posted by the Respondents immediatelyupon receipt-'and- maintained for 60 consecutive days inconspicuous places including all places where notices toemployees' are customarily posted. Reasonable steps shallbe takeii'by,the Respondents to ensure that the noticesare not' altered,` defaced, or covered by any other maten-aL"-".(e) =Notify the-Regional Director in writing within 20days from : the date of this Order what, steps the Re-spondent has, taken to comply. ,5 If no exceptions-are filedas providedby Sec 102 46 of theBoard'sRules and Regulations, the findings, conclusions, -and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses- -.-.-.'c.6.1f this Order is enforced by -a Judgment of a United States Court ofAppeals,.the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read-"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation- GLOVER BOTTLED GAS CORP.675APPENDIXNOTICE To EMPLOYEES _POSTED BY ORDER OF THENATIONAL.LABOR RELATIONS BOARDAn Agency of the UnitedStates Government.The National Labor Relations Board has found that weviolated the National Labor'Relations Act and has or-dered us_to post and abide by this notice.WE WILL NOT'discharge or otherwise discriminateagainst employees because of their'testimony or antici-pated testimony under the Act.-WE WILL NOTin any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section7 of the Act--WE WILL offerWendy Gilner and Dolores Burke im-mediate and full reinstatement to their former jobs or ifthose jobsno longer'exist to substantially equivalent jobswithout prejudice to their seniority or other rights andprivileges and WE WILL make them whole for any loss ofearnings they may have suffered as a result of their dis-charges.WE WILLexpunge'from our files any references to thedischarges of Wendy Gilner and Dolores Burke on June4 and-25,1982,respectively,and we wil notify them thatthis has been,done'and that evidence of these unlawfuldischarges will not be used as a basis for future personnelactions against them.GLOVER BOTTLED GAS CORP.,SYNERGYGROUP,INC.,NEW YORK PROPANE CORP.,AND VOGEL'S INC.SUPPLEMENTAL,DECISION-STATEMENT'OF THE CASED. BARRY MORRIS, Administrative , Law Judge. OnSeptemer 10, 1984,the board issued an order remandingto me the above-entitled,proceedings for the purpose ofissuing a Supplemental Decision.,In its order,the Boardstated:The Board. . .finds that a determination' -ofwhether Respondent violated Section 8(a)(3) and (1)of the Act by discharging Libynski and Nannery re-quires a resolution of the apparent inconsistency inthe testimony of Gilner Additionally, any determi-nationofwhetherRespondent violated Section8(a)(4) and(1) of the Act by discharging Gilner re-quires a resolution of the apparent inconsistency inthe testimony of Gilrier.The Board further findsany determination of whether Respondent violatedSection 8(a)(3) and(1) by discharging Libynski andNannery may require a discussion of the testimonyof Carl Lewis Barzilay.On September 14 I issued an order inviting' the partiesto submit supplemental beefs in connection with theremand.A brief was filed by the General Counsel.On the entire record of both proceedings,Imake the,following supplementalFINDINGS OF FACTOn June 10, .1982,during direct examination by theGeneral Counsel in Cases 29-CA-9116,et al.,WendyGilner testified that during the last week of July. 1981 shehad a conversation with Joel Garey concerning the dis-charge of Libynski and Nannery.Gilner testified:Ihad approached Mr. Garey onwhy Iwas not re-ceiving a raise.At that time,he asked me to go fora walk with him out in the Gloveryard,and he ex-plained to me why I was not getting the raise. Inthe conversation with him asto whyIwas not get-ting the 'raise,he brought up the fact that LorraineLibynski was f red because of union action he knewthatwas taking place in the corporation. Mae Nan-nery had been discharged because of her unionaction in the company... .On' June 11, under cross-examination by counsel forRespondent,Gilner testified that the conversation withGarey took place onJuly 29 or 30,1981. She further tes-tified thatGarey told herLibynskiwas terminated onthe "groundsof hernot-working out as the receptionistin customer service" and that Nannery was dischargedon the' "grounds of neglecting to punch her timecard forlunch along with what he felt was a poor attitude."On June 15, the next day of the hearing and the nexttime thattheGaret'conversation was discussed, whilestillunder cross-examination by counsel for Respondent,Gilner testified that Garey stated to her in theJuly 1981conversation:-... that both Mae Nannery and Lorraine Libynskiwere fired because of their union actions,that thereasons he gave the girls'for being fired, were Lor-raine Libynski was terminated because other inabil-ity 'to _ handle the reception .job and that Mae Nan-nery was tetmiiiated because of her attitude and theproblem with punching out for lunch.Counsel for Respondent then questioned Gilner aboutthe apparent inconsistency, as follows: , ,Q. Now,Iwould like to explore this,on Friday'your version of this conversation,as I recall it, wasthat Mr` Garey had told you that Ms. Libynski wasfired for all of the reasons that you had been com-plaining about,but that he was also'aware of herUnion activities, is that correct?. '_A. Yes,that'swhat I'm saying.Q. . .' Now, let's, see' if we can establish onceand for all what. your version of the conversationactually is.Did Mr.Gamy,'.say -thatMs. Libynskihad been fired for all the reasons that. ,you', werecomplaining about.for a month or so-before?A. ,That was what he told Ms. Libynski, yes.Q: But, that wasn't the reason,he didn't fire herbecause you kept recommending that she be fired,he fired her, he said,because she was busy in theUnion?A. That's correct. 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, under recross-examinationby counsel for Re-spondent,when again asked whether she discussed Li-bynski'sdischargewithGarey,Gilner testified thatGarey stated that Libynski "was being terminated be-cause of her Union involvement and that the reason hewas giving Ms. Libynski was her inability to handle thereception job."On November 1, 1982, during the course of the secondproceeding (Cases 29-CA-9764, et al.), under direct ex-amination by the General ,Counsel, Gilner testified:. . . Mr. Shientag asked me to explain about Mr.Garey and our discussion. And I explained that Mr.Garey and I had originally started our conversationin the office of Glover Gas, and at one point, Mr.Garey had asked if we could move it out into theyard of Glover, where it would be a little more pri-vate . ...Q. And did you tell him what Mr. Garey andyou discussed out in the yard on that day?.A. Yes. -Q. Could you tell us what you told Mr. Shientag?A. Yes . . . Joel Garey had expressed to me thereason thatMae' Nannery and Lorraine Libynskiwere no longer with. the corporation was because oftheir union activities and that Mr. Garey did notwant Mae Nannery nor ',Lorraine Libynski recruit-ing the other women intounionizing.And` that MaeNannery was terminated-on the -grounds ..of ne-glecting to ' punch out, at lunchtime and that ' Lor-raine Libynski was terminated for her- inability tohandle the switchboard.`On June 28, 1982, Carl Barzilay, a Glover employee,testified in the first proceeding. On direct examination bytheGeneral Counsel, Barzilay testified that during thelatter part of July 1981, while in the men's room on hisafternoon break, he overheard' a 'conversation betwenGarey and Donald ,Biitiier,- Respondent's service=manag-er.Barzilay testified that,Bittner asked Garey Why Nan--She was fired for-'trying `to create a union. So,'Don Bittner laughed and, asked what .kind of . unioncould they create, could she create. - Joel Gareystated it was the same union the men were in. DonBittner said focal 282. and,Joel' Garey said yes: Hesaid that that was the purpose why, Mae, Nanneryand Lorraine Libynskigot terminated,that theywere troublemakers and that ought to fix them.On cross-examination by counsel for Respondent, Bar-zilay repeated his testimony that Nannery and Libynskiwere fired because "they teed to createa union."Discussion-'.I credit Gilner's testimony, as stated-6n recross-exai'ni-nation during the first proceeding on June 15, 1982(Cases 29-CA-9116, et al.), and as repeated in the secondproceeding on November 15,-1982 (Case 29-CA-9764, etal.), that Garey told her that Libynski and Nannery wereterminated for their union activities but that the reasongiven to Libynski for her termination was her inability tohandle the reception job, and the reason given to Nan-nery for her termination was her failure to punch out atlunchtime. -This was consistent with Gilner's initial testi-mony on'June 10 that Libynski and Nannery were dis-charged because of their union activities.While Gilnertestified on June 11-that Libynski was.-terminated "on thegrounds. of her,,not working, out as the receptionist in,customer service" and that Nannery was discharged "on-the grounds of neglecting to punch her time card forlunch" and a "poor attitude," I believe that Gilner's sub-sequent testimony shows, that, while these were the rea-sonsgiven to Libynski and Nannery for their-discharges,they in fact were not the actual reasons for such dis-discussed,while still on cross-exaimination, Gilner testi-fied that Garey told her that Nannery and Libynski werefired because of their union activities but that the reasonshe gave 'them for being fired were, in the case' of Li-bynski, her inability to handle the reception job* and, inthe case of Nannery, her poor attitude and not havingpunched out for lunch. In -addition, I credit the testimo-ny .of Barzilay that he overheard a conversation betweenBittner and Garey- in which Garey said that both Nan-nery and Libynski were fired because of their union ac-tivities. /_ ' 'ConclusionBased on, the foregoing,and for the reasons stated inmy; decision in Cases29 7 CA-9116, et al.,and in my deci-sion in Cases29-CA-9764,et al., I reaffirm the findings,conclusions,and recommended Orders issued in thoseproceedings. ,_.